  Case 19-15493        Doc 19    Filed 08/19/19 Entered 08/20/19 09:17:58                Desc Main
                                   Document      Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                         )              BK No.:    19-15493
Angel S Johnson                                )
                                               )              Chapter: 13
                                               )
                                               )              Honorable Jacqueline P Cox
                                               )
                 Debtor(s)                     )


                  ORDER ALLOWING CHAPTER 13 COMPENSATION UNDER
                      COURT-APPROVED RETENTION AGREEMENT
                         (Use for cases filed on or after April 20, 2015)

  On the application of debtor(s)' counsel for compensation for representing the debtor(s) in this case and
  pursuant to the Court-Approved Retention Agreement executed by debtor(s) and counsel, the court grants
  the application based on its finding that the allowance is reasonable under the provisions of 11 U.S.C. §
  330(a), as follows:

             $           4,000.00   for legal services through conclusion of the case.
             $            353.23    for reimbursable expenses.
             $           4,353.23   total fees and reimbursement allowed.
            -$            350.00    less payment received from debtor before date of application.

             $           4,003.23   balance allowed and due to the attorney under this order.




                                                            Enter:


                                                                     Timothy A. Barnes
Dated: August 19, 2019                                               United States Bankruptcy Judge



Fees Payable to:
The Semrad Law Firm, LLC

20 S Clark, 28th Floor

Chicago, IL 60603
